DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive.
After consideration of the applicant’s arguments, it has been decided that they are not persuasive to overcome the cited art.
The applicant argued that Chae does not teach a binary signal. Controller 140 of Chae is shown to be able to be configured using a digital signal processor as shown in paragraph 29. This means that the device of Chae uses digital signals, which are binary signals.
Regarding the applicant’s further arguments, Claim 1 teaches “A device”. The claim does not necessarily teach a “single” device, as one device can consist of separate structures. There is also no specific detail regarding “internal” communication and there is no specific detail regarding communication with circuits in the same housing.
Specifics in the claims, such as internal communications within the same housing, are needed in order to overcome the cited art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648